Shulman, Presiding Judge.
Appellant was charged with murder and aggravated assault, and convicted of voluntary manslaughter. In his appeal, he asserts the general grounds and contends that the trial court committed reversible error in denying his motion for a directed verdict and in failing to charge the jury on self-defense.
1. The state presented evidence from which a rational trier of fact could determine beyond a reasonable doubt that appellant intentionally shot and killed a man after having fought with him. Appellant’s assertion of the general grounds is without merit. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
2. A directed verdict of acquittal is appropriate “[w]here there is no conflict in the evidence, and the evidence introduced, with all reasonable deductions and inferences therefrom shall demand a verdict of acquittal or ‘not guilty’...” Code Ann. § 27-1802. This court must apply the “any evidence” test in determining whether the denial of the motion for directed verdict of acquittal was error. Smith v. State, 146 Ga. App. 444 (3) (246 SE2d 454). In light of the testimony of three eyewitnesses who identified appellant as the man who shot the unarmed decedent as the latter approached appellant, it was not error to refuse to direct a verdict of acquittal. Whether or not appellant was justified in shooting the victim was an issue for the jury. Carter v. State, 232 Ga. 654 (5) (208 SE2d 474).
3. In his final enumeration of error, appellant maintains that the trial court should have sua sponte instructed the jury on the law of self-defense. However, at trial, appellant denied shooting the victim. Therefore, the issue of self-defense was not raised and no unrequested charge on the issue was required. Smith v. State, 144 Ga. App. 766 (2) (242 SE2d 363).

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.